Case 1:19-cv-08051-AT-GWG Document 42 Filed 12/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VIJU CHACKO,
Plaintiff,
-against-
COSTCO WHOLESALE CORPORATION,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 12/4/2020

 

19 Civ. 8051 (AT)

ORDER

In light of the Honorable Gabriel W. Gorenstein’s order extending the time to complete
discovery, ECF No. 41, the case management conference scheduled for January 11, 2021, is
ADJOURNED to March 11, 2021, at 11:20 a.m. The conference will proceed telephonically.
The parties are directed to call either (888) 398-2342 or (215) 861-0674, and enter access code
5598827. By March 4, 2021, the parties shall submit a joint status report.

SO ORDERED.

Dated: December 4, 2020
New York, New York

OQ

 

ANALISA TORRES
United States District Judge
